357 U.S. 570 (1958)
PENNSYLVANIA ET AL.
v.
BOARD OF DIRECTORS OF CITY TRUSTS OF PHILADELPHIA ET AL.
No. 947.
Supreme Court of United States.
Decided June 30, 1958.
APPEAL FROM THE SUPREME COURT OF PENNSYLVANIA, EASTERN DISTRICT.
Thomas D. McBride, Attorney General, and Lois G. Forer, Deputy Attorney General, for the Commonwealth of Pennsylvania, Abraham L. Freedman and David Berger for the City of Philadelphia et al., and William T. Coleman, Jr., Raymond Pace Alexander and Louis H. Pollak for Foust et al., appellants.
Arthur Littleton for the Substituted Trustees, appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.